ORDER
The Disciplinary Review Board having filed a report with this Court recommending that BASIL D. BECK, JR., of BRIDGE-TON and SOMERS POINT, who was admitted to the Bar of this State in 1963, be publicly reprimanded and that for two years, he be required to practice law under the supervision of a proctor approved by the Office of Attorney Ethics,
*562And the Disciplinary Review Board’s recommendation being based on its determination that: (1) respondent failed to act with reasonable diligence and promptness and exhibited a pattern of negligence in, three matters (DiEmma, Lupperger, and Pierce) in violation of RPC 1.3 and RPC 1.1(b); (2) his failure to adequately notify his client in DiEmma of the settlement conference and to prepare her therefor, supports a finding of gross negligence, contrary to RPC 1.1(a), in addition to a violation of RPC 1.3 and RPC 1.1(b); (3) respondent failed to adequately communicate with his clients in the DiEmma and Lupperger matters, contrary to RPC 1.4; and (4) in Pierce, he failed, to expedite litigation, contrary to RPC 3.2; and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board is adopted and BASIL D. BECK, JR., is hereby publicly reprimanded; and it is further
ORDERED that BASIL D. BECK, JR., practice law under the supervision of a proctor for two years, the proctor and proctorship arrangements to be approved by the Office of Attorney Ethics in accordance with Guideline No. 28; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of BASIL D. BECK, JR., as an attorney at law of the State of New Jersey;- and it is further
ORDERED that respondent reimburse the Financial Ethics Committee for appropriate administrative costs incurred in the prosecution of this matter.